Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5) in the reply filed on 9/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okutani et al (US 2016/0214148; hereafter Okutani) in view of Ando et al (WO2017/159052; hereafter Ando, US 2019/0027383 supplied for translation purposes) {Araki et al (US 2008/0078423; hereafter Araki) relied upon as evidence only for claim 5}).
Claim 1: Okutani teaches a substrate processing method (See, for example, abstract, figures), comprising:
a liquid film formation step of supplying a first liquid (distilled water) and a second liquid (organic solvent, further isopropyl alcohol (IPA), ethanol, methanol, acetone, HFE) to an upper surface of a substrate held horizontally, and forming, on the upper surface of the substrate (see, for example, [0107], [0200-0202], [0350]); 
a vapor layer formation step of evaporating at least the second liquid in contact with the upper surface of the substrate by heating the substrate, forming a second vapor layer including vapor of the second liquid between the second liquid and the upper surface of the substrate, and holding the second liquid film on the second vapor layer (See, for example, Fig 12A-12B, [0107], [0238-0241]; 
and a gas blowing removal step of making a hole in the second liquid film by blowing a gas to the second liquid film to partially remove the second liquid after the second vapor layer is formed, further expanding the hole toward an outer periphery of the substrate, and removing the first liquid and the second liquid outside the substrate by moving the second liquid film on the second vapor layer (see, for example, [0014], Fig 25D-G, [0206].  
Okutani further teaches wherein the second liquid is applied to land on the rotational center of the upper surface of the substrate (See, for example, [0202]), but it does not explicitly teach a second liquid film including the second liquid and a first liquid film including the first liquid and surrounding a side of the second liquid film.  Ando similarly teaches a method of using organic solvent containing solutions to remove distilled water rinse liquids (See, for example, abstract, figures).  Ando teaches the same organic solvents as in Okutani, and further explicitly states they possess lower surface tensions and higher vapor pressures than the first liquid (water) (See, for example, [0026] {corresponds to [0031] of the PGPUB).  Ando further teaches wherein the action of applying the solution of organic solvent onto the central region predictably spreads outwardly and forms a second liquid film including the second liquid and a first liquid film including the first liquid and surrounding a side of the second liquid film subsequently aiding the removal of the rinsing liquid and suppression of pattern collapse (See, for example, abstract, Fig 4, and [0027] {corresponds to [0032 of the PGPUB [0032]}).  Therefore, if not already inherent by the central positioning and conditions of the application of the second liquid in the method of Okutani, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a second liquid film including the second liquid and a first liquid film including the first liquid and surrounding a side of the second liquid film as such an intermediate structure predictably aids in the overall rising liquid removal process and suppression of pattern collapse.
Claim 2:  Okutani further wherein a surface tension of the second liquid (organic solvent) is lower than a surface tension of the first liquid (water) (see, for example, [0295]. 
Claim 3 : Okutani in view of Ando teach the method of claim 1 (Above) the combination further teaches wherein the liquid film formation step comprises: supplying the first liquid to the upper surface of the substrate (see, for example, Okutani [0294]); and supplying the second liquid to the upper surface of the substrate to replace only a part of the first liquid on the upper surface of the substrate with the second liquid (see rejection of claim 1 above, as the process of first solvent replacement with the second liquid occurs over a finite period of time, not instantaneously, any time period prior to complete removal of the first liquid would satisfy the current claim limitation).


. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Okutani in view of Ando as applied to claim 1 above, and further in view of Orii et al (US 2014/0261570; hereafter Orii).
Claim 4: Okutani further teaches wherein the liquid film formation step comprises: 
discharging the first liquid from a first liquid nozzle (10), which can be movable (See, for example, [0164]) and discharging the second liquid from a second liquid nozzle (11) different from the first liquid nozzle toward a central part of the upper surface of the substrate (see, for example, Fig 2, Fig 10).   Okutani does not explicitly additionally teach discharging the first liquid from a first liquid nozzle toward an outer peripheral part of the upper surface of the substrate.  Orii et al teaches a method of substrate liquid processing including rinsing with water (See, for example, abstract, Figures).  Orii further specifically teaches a method comprising the application of rinsing water from a nozzle toward an outer peripheral part of the upper surface of the substrate to enhance uniform / even surface processing, ensuring sufficient rinsing, and reducing a supply amount of a processing liquid and reducing contaminant particles (See, for example, [0003-0005], [0015-0016]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated discharging water (first liquid) from a first liquid nozzle toward an outer peripheral part of the upper surface of the substrate as it would predictably enhance the rinsing process, reducing a supply amount of processing liquid and contaminant particles.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712